EXHIBIT A
R
Cohen Milstein Sellers & Toll PLLC   www.cohenmilstein.com
About the Firm
Cohen Milstein Sellers & Toll PLLC fights corporate abuse by pursuing litigation on behalf of
affected individuals, investors, whistleblowers, small businesses, and other institutions in lawsuits
that have raised significant, challenging, and often novel legal issues. Cohen Milstein specializes
in holding large corporations accountable for their actions, despite the fact that they often have
significantly more resources at their disposal than those damaged by their misconduct.
Cohen Milstein is recognized as a premier law firm in the U.S. handling major, complex plaintiff-
side litigation. With more than 100 attorneys in 10 practice areas in six offices across the country,
including Washington, DC; Chicago, IL; New York, NY; Palm Beach Gardens, FL; Philadelphia,
PA; and Raleigh, NC, Cohen Milstein is also recognized as one of the largest and most diversified
plaintiffs’ firms in the country.
We regularly litigate complex matters across a wide range of practice areas, including:
   •   Antitrust                                         •   Human Rights
   •   Civil Rights & Employment                         •   Public Client
   •   Complex Tort Litigation                           •   Securities Litigation & Investor
   •   Consumer Protection                                   Protection
   •   Employee Benefits / ERISA                         •   Whistleblower/False Claims Act
   •   Ethics and Fiduciary Counseling
Cohen Milstein is consistently lauded as one of the most successful plaintiffs’ firms in the country.
                         Forbes has called us a “class action powerhouse.”
 Inside Counsel has dubbed us “[t]he most effective law firm in the United States for lawsuits with
                            a strong social and political component.”

In 2020, American Lawyer Media and National Trial Lawyers named Cohen Milstein “Antitrust
Law Firm of the Year,” and Law360 named Cohen Milstein “Practice Group of the Year –
Benefits” and “Practice Group of the Year – Consumer Protection” for our work in 2019.
In 2019, Law360 named Cohen Milstein “Practice Group of the Year – Environmental” and
“Practice Group of the Year – Consumer Protection” for our work in 2018. The National Law
Journal named Cohen Milstein to its 2019 “NLJ Pro Bono Hot List” and five of the firm’s
practices “Elite Trial Lawyer of the Year – Finalists.” Cohen Milstein was also named among
“The Best Law Firms for Female Attorneys” in Law360’s “Glass Ceiling Report.”
In addition, our individual lawyers, many of whom hail from judicial clerkships, U.S. Department
of Justice, and nationally renowned defense firms, are recognized and ranked as visionaries and
leaders in their areas of law, including by Law360, Lawdragon 500, Chambers, Legal 500,
National Law Journal’s “Elite Women of the Plaintiffs Bar,” Best Lawyers in America,
Benchmark Litigation, Martindale-Hubbell, Super Lawyers, among others.


Cohen Milstein Sellers & Toll PLLC             1 of 19                       www.cohenmilstein.com
Antitrust
Cohen Milstein is widely respected as one of the preeminent plaintiffs’ antitrust practices in the United
States, often involved in landmark antitrust class actions. We have received numerous accolades for our
work in antitrust litigation, including:
    •   Chambers USA “Antitrust: Plaintiffs – Nationwide” (2020)
    •   ALM/The National Trial Lawyers “Antitrust Law Firm of the Year” (2020)
    •   Legal 500 “Leading Plaintiff Class Action Antitrust Firm” (2010 – 2020)
    •   The National Law Journal "Finalist – Elite Trial Lawyers – Antitrust” (2018, 2019)
    •   The National Law Journal "Winner – Elite Trial Lawyers – Antitrust” (2016)
    •   Law 360 “Practice Group of the Year – Competition” (2016)
    •   National Law Journal Plaintiffs' Hot List (2011 – 2013, 2015 – 2016)
    •   Law360 “Most Feared Plaintiffs Firm” (2013 – 2015)
We focus predominantly on national antitrust class actions, including litigating (and winning) class action
jury trials and appeals. We gladly take on – and defeat – formidable opponents, which have included such
giants as Dow Chemical, Apple, and The Walt Disney Company.

Our Clients
Our clients include pension funds, businesses, and individuals. Our class action experience spans all
industries, including agriculture, automotive parts, chemicals, oil and gas, financial services, health care,
high tech, media and entertainment, pharmaceuticals, and many others.
We also have the distinct honor of representing not only plaintiffs, but also, in certain cases, defendants,
including the Service Employees International Union, and New York Hotel & Motel Trades Council,
AFL-CIO.

Setting Precedents
Our work has shaped the antitrust landscape and helped change industry.
    •   Ground-Breaking Securities Markets Disputes – We are one of two law firms leading three
        ground-breaking antitrust lawsuits involving collusion by many of the world’s biggest banks in
        three of the world’s largest securities markets, including Interest Rate Swaps, Treasuries, and
        Stock Lending.
    •   Cutting-Edge Disputes in Tech – Our work against Apple, Google, Pixar, and other companies
        in the tech sector have helped mitigate uncontrolled growth and collusive behavior in this
        dynamic and quickly evolving industry.
    •   Novel “Pay-for-Delay” Disputes – We are one of a small handful of plaintiffs’ law firms
        pursuing this novel area of law unique to the pharmaceutical industry, and involving patented
        drugs, generic drugs, and non-competition agreements.
    •   Rare Litigation Involving a Sitting U.S. President – We are litigating competitor standing
        issues in litigation that quite literally could change the course of U.S. history – whether President
        Trump is violating the Constitution’s Emoluments Clauses.



Cohen Milstein Sellers & Toll PLLC                  2 of 19                        www.cohenmilstein.com
Significant Recoveries
We have recovered billions of dollars in damages for injured plaintiffs in some of the nation’s most
complex antitrust lawsuits.
    •   In re Urethanes Antitrust Litigation: We secured the largest trial verdict ever in a price-fixing
        case ($1.06 billion – after trebling and settlement offsets).
    •   In re Animation Workers Antitrust Litigation: We secured final approval of $168.5 million in
        settlements on June 6, 2017, yielding average awards of more than $14,000 per class member in
        this certified class action involving “do not to solicit employee” agreements between many of the
        largest high-tech animation companies in the U.S.
    •   In re Electronic Books Antitrust Litigation: We secured a $560 million settlement, including a
        settlement of $450 million with Apple shortly before trial in this novel litigation, alleging Apple
        and five of the six biggest U.S. publishers conspired to raise the price of e-books. We litigated
        together with the Department of Justice and Attorneys General from 33 states and territories.

Leadership
We believe leadership is the result of exceptional work by a team of exceptional lawyers, who come from
diverse backgrounds and work experience, but who share an appetite for intellectual rigor and the desire
to help shape competition and industry for the better. As a result:
    •   Court Appointments: We have the honor of frequently being Court Appointed Lead or Co-Lead
        Class Action Counsel to some of the largest and most complex antitrust disputes in the United
        States, including all of the entries in this submission.
    •   Industry Scholarship: We are recognized for setting the bar for intellectual engagement and
        scholarship in this dynamic area of law. To this end:
            o We are on the advisory Board of the American Antirust Institute, one of the leading
                 “think tanks” on economics and competition; and
            o We are founders of the annual Jerry S. Cohen Memorial Writing Award for Antitrust
                 Scholarship, recognized by academics and practitioners alike as a coveted award.
    •   Individual Achievement: Our antitrust lawyers are recognized among the best in the industry:
            o Law360 “Titans of the Plaintiffs Bar” (2020)
            o Lawdragon “500 Leading Lawyers in America” (2016 - 2020)
            o Chambers USA “Ranked Individuals” (2020)
            o Law360 “MVP” (2014, 2016, 2019)
            o The National Law Journal “Elite Women of the Plaintiffs Bar” (2019)
            o Who’s Who Legal “Global Leader: Competition – Plaintiff” (2017 - 2020)
            o American Antitrust Institute “Outstanding Antitrust Litigation Achievement by a Young
                 Lawyer” (2018, 2019)
            o Law360 “Rising Stars” (2018, 2020)
            o Legal 500 “Next Generation Lawyer” (2017 - 2020)
            o Benchmark Litigation “40 & Under Hot List” (2019)
            o Legal 500 “Hall of Fame” (2017)
Most of our lawyers served as judicial law clerks. Some have served in the Department of Justice and
other government agencies. Others bring decades of experience at top defense firms.




Cohen Milstein Sellers & Toll PLLC                 3 of 19                       www.cohenmilstein.com
Judicial Recognition
We have also been honored to receive enthusiastic praise from the Court.
    •   On September 6, 2018, at a Fairness Hearing for Final Approval of Settlement in In re Lidoderm
        Antitrust Litigation, Judge William H. Orrick for the U.S. District Court for the Northern District
        of California stated of Plaintiffs Counsel:
            “You undertook serious risk in this case throughout the litigation. The lawyering on both
            sides — but for now I’m just talking to you (Plaintiffs Counsel), because your money was on
            the line — was excellent,” he said. “This case involved complicated and novel legal issues.”
            Judge Orrick capped off the hearing by telling all the attorneys, “It has been a pleasure to
            have read what you write and listen to what you say. For me, this was a fascinating case and
            it was very well-litigated by all.”

    •   On July 16, 2018, The Honorable Michael M. Baylson for the U.S. District Court for the Eastern
        District of Pennsylvania noted that plaintiffs’ counsel, specifically naming Cohen Milstein, had
        done “outstanding work” in In re Domestic Drywall Antitrust Litigation, including surviving an
        extensive summary judgment motion in February 2016.

    •   In the July 29, 2016 Court Order, granting final approval of the settlement in In re: Urethanes
        Antitrust Litigation, Judge John W. Lungstrum for the U.S. District Court for the District of
        Kansas, commended plaintiffs’ counsel in achieving an “incredible success”:
            "[C]ounsel achieved incredible success on the merits of the claims. . . . Liability on these
            claims was far from certain, and thus the case presented a great deal of risk, as counsel was
            required to advance all expenses and attorney time to litigate a hard fought case against
            highly experienced opposing counsel hired by a defendant with ample resources. . . . In
            almost 25 years of service on the bench, this Court has not experienced a more remarkable
            result.”

    •   On December 8, 2014, the Honorable Denise L. Cote for the U.S. District Court for the Southern
        District of New York noted that the quality of representation in In Re: Electronic Books “has been
        excellent and have been of great assistance to the Court.” She also noted that “Class counsel were
        very cooperative with the Department of Justice and the states in this coordinated litigation.
        Everyone has benefited from that, both the defendants, the Court and consumers.” She
        concluded with the following assessment:
            “I think the enforcement of our Nation's antitrust laws is vitally important to the vibrancy of
            our economy. Few firms are equipped with the resources and skills to pursue litigation of this
            complexity and against such well-funded defendants. The skill with which plaintiffs' counsel
            acted in this case benefited the class and I would say benefited the American economic
            system as a whole. That is the importance of antitrust litigation I think.”




Cohen Milstein Sellers & Toll PLLC                 4 of 19                       www.cohenmilstein.com
Antitrust – Recent Awards & Recognitions
2020
   •   ALM/The National Trial Lawyers named Cohen Milstein “Antitrust Law Firm of the Year.”
   •   Chambers USA ranked Cohen Milstein a leading firm in the “Antitrust: Plaintiffs –
       Nationwide” category.
   •   Legal 500 ranked Cohen Milstein “Leading Plaintiff Class Action Antitrust Firm.”
   •   Law360 named Cohen Milstein’s Daniel A. Small a “Law360 Titan of the Plaintiffs Bar” for
       his decades of successful work in antitrust litigation.
   •   Lawdragon named Daniel A. Small and Sharon K. Robertson to its “Lawdragon 500 Leading
       Lawyers in America” list.
   •   Chambers USA recognized Cohen Milstein’s Kit A. Pierson and Sharon Robertson as “Ranked
       Individuals in Antitrust: Plaintiffs – Nationwide.”
   •   Global Competition Review named Richard A. Koffman one of the “World’s Leading
       Competition Lawyers.”
   •   Who’s Who Legal named Cohen Milstein’s Benjamin D. Brown, Manuel J. Dominguez, Richard
       A. Koffman, Kit A. Pierson, J. Douglas Richards, and Daniel A. Small “Global Leader:
       Competition – Plaintiff.”
   •   Legal 500 ranked Kit Pierson, Richard A. Koffman “Leading Lawyers”; Daniel A. Small,
       Benjamin D. Brown, and Daniel McCuaig “Recommended”; and Brent W. Johnson and Sharon
       K. Robertson “Next Generation Lawyers.”
   •   Law360 named Cohen Milstein’s Emmy Levens a “Rising Star – Class Actions” for her role in
       the Flint Water Crisis Class Action and numerous antitrust class actions and appeals.
   •   Super Lawyers named the following Cohen Milstein Antitrust attorneys “Super Lawyers”: Brent
       W. Johnson, Richard A. Koffman, Kit A. Pierson, J. Douglas Richards, Sharon K. Robertson, and
       Daniel A. Small, and the following Cohen Milstein Antitrust attorneys “Rising Stars”: Robert A.
       Braun, Alison Deich, Emmy Levens, Daniel Silverman, and Jessica Weiner.
2019
   •   Legal 500 ranked Cohen Milstein “Leading Plaintiff Class Action Antitrust Firm.”
   •   The National Law Journal named Cohen Milstein “Finalist – Elite Trial Lawyers – Antitrust.”
   •   Lawdragon named Daniel Small to its “Lawdragon 500 Leading Lawyers in America” list.
   •   Law360 named Cohen Milstein’s Sharon K. Robertson “Life Sciences – MVP” for her cutting-
       edge “pay for delay” antitrust class actions in the Life Sciences industry.
   •   The National Law Journal named Sharon K. Robertson a winner of “Elite Women of the
       Plaintiffs Bar” award.
   •   Global Competition Review named Richard A. Koffman one of the “World’s Leading
       Competition Lawyers.”
   •   Who’s Who Legal named Cohen Milstein’s Benjamin D. Brown, Manuel J. Dominguez, Richard
       A. Koffman, Kit A. Pierson, J. Douglas Richards, and Daniel A. Small “Global Leader:
       Competition – Plaintiff.”


Cohen Milstein Sellers & Toll PLLC             5 of 19                      www.cohenmilstein.com
   •   The American Antitrust Institute honored Cohen Milstein’s Jessica Weiner with the
       “Outstanding Antitrust Litigation Achievement by a Young Lawyer” award.
   •   Lawdragon named eight Cohen Milstein Antitrust attorneys to its “Lawdragon 500 Leading
       Plaintiff Financial Lawyers.” The partners include: Benjamin D. Brown, Donna M. Evans,
       Brent W. Johnson, Richard A. Koffman, Emmy L. Levens, Kit A. Pierson, Sharon K. Robertson,
       and Daniel A. Small.
   •   Legal 500 ranked Kit Pierson and Richard A. Koffman “Leading Lawyers”; and Brent W.
       Johnson and Sharon K. Robertson “Next Generation Lawyers.”
   •   Benchmark Litigation named Sharon K. Robertson to its “40 & Under Hot List.”
   •   Super Lawyers named the following Cohen Milstein Antitrust attorneys “Super Lawyers”: Kit
       A. Pierson, J. Douglas Richards, Sharon K. Robertson, and Daniel A. Small, and the following
       Cohen Milstein Antitrust attorneys “Rising Stars”: Robert A. Braun, Emmy Levens, and Daniel
       Silverman.
2018
   •   Lawdragon named Daniel Small to its “Lawdragon 500 Leading Lawyers in America” list.
   •   Legal 500 ranked Cohen Milstein “Leading Plaintiff Class Action Antitrust Firm.”
   •   The National Law Journal named Cohen Milstein “Finalist – Elite Trial Lawyers – Antitrust”
   •   Legal 500 ranked Kit Pierson and Richard A. Koffman “Leading Lawyers”; and Brent W.
       Johnson and Sharon K. Robertson “Next Generation Lawyers.”
   •   Who’s Who Legal named Cohen Milstein’s Richard A. Koffman, Kit A. Pierson, J. Douglas
       Richards, and Daniel A. Small “Global Leader: Competition – Plaintiff.”
   •   The American Antitrust Institute honored Sharon K. Robertson with its “Outstanding Antitrust
       Litigation Achievement by a Young Lawyer” award.
   •   Law360 named Sharon K. Robertson a “Rising Star – Competition.”
   •   New York Law Journal named Sharon K. Robertson to its list of “New York Rising Stars.”
   •   Super Lawyers named the following Cohen Milstein Antitrust attorneys “Super Lawyers”: Kit
       A. Pierson, J. Douglas Richards, and Daniel A. Small, and the following Cohen Milstein Antitrust
       attorneys “Rising Stars”: Robert A. Braun, Brent W. Johnson, and Emmy Levens.
2017
   •   Legal 500 ranked Cohen Milstein “Leading Plaintiff Class Action Antitrust Firm.”
   •   Legal 500 listed Richard A. Koffman on its “Hall of Fame” recognizing individuals who have
       been ranked for more than 10 consecutive years.
   •   Legal 500 ranked Kit Pierson and Richard A. Koffman “Leading Lawyers”; and Brent W.
       Johnson and Sharon K. Robertson “Next Generation Lawyers.”
   •   Who’s Who Legal named Cohen Milstein’s Richard A. Koffman, Kit A. Pierson, J. Douglas
       Richards, and Daniel A. Small “Global Leader: Competition – Plaintiff.”
   •   Super Lawyers named the following Cohen Milstein Antitrust attorneys “Super Lawyers”: Kit
       A. Pierson, J. Douglas Richards, and Daniel A. Small, and the following Cohen Milstein Antitrust
       attorneys “Rising Stars”: Brent W. Johnson and Daniel Silverman.



Cohen Milstein Sellers & Toll PLLC              6 of 19                      www.cohenmilstein.com
2016
   •   The National Law Journal named Cohen Milstein "Winner – Elite Trial Lawyers – Antitrust.”
   •   Law360 named Cohen Milstein “Practice Group of the Year – Competition.”
   •   Legal 500 ranked Cohen Milstein “Leading Plaintiff Class Action Antitrust Firm”
   •   Law360 named Richard A. Koffman “MVP – Competition Law.”
   •   Lawdragon named Kit Pierson to its “Lawdragon 500 Leading Lawyers in America” list.
   •   Global Competition Review named Richard A. Koffman one of the “World’s Leading
       Competition Lawyers.”
   •   Legal 500 ranked Kit A. Pierson and Richard A. Koffman “Leading Lawyers.”
   •   Super Lawyers named the following Cohen Milstein Antitrust attorneys “Super Lawyers”: Kit
       A. Pierson, J. Douglas Richards, and Daniel A. Small, and the following Cohen Milstein Antitrust
       attorneys “Rising Stars”: Brent W. Johnson, Sharon K. Robertson, and Daniel Silverman.
2015
   •   Law360 named Cohen Milstein "Practice Group of the Year – Competition."
   •   The National Law Journal named Cohen Milstein “Elite Trial Lawyer Firm – Antitrust.”
   •   Law360 named Cohen Milstein "Most Feared Plaintiffs Firm" for the third year in a row.
   •   Legal 500 ranked Cohen Milstein “Leading Plaintiff Class Action Antitrust Firm.”
   •   Legal 500 named Richard A. Koffman as a "Leading Lawyer" in "Litigation - Mass Tort and
       Class Action: Plaintiff Representation – Antitrust."
   •   The National Law Journal, for the fourth time in five years, named Cohen Milstein to its
       “Plaintiffs’ Hot List.”
   •   Super Lawyers named the following Cohen Milstein Antitrust attorneys “Super Lawyers”: Kit
       A. Pierson, J. Douglas Richards, and Daniel A. Small, and the following Cohen Milstein Antitrust
       attorneys “Rising Stars”: Sharon K. Robertson.




Cohen Milstein Sellers & Toll PLLC              7 of 19                       www.cohenmilstein.com
Representative Matters
For decades, Cohen Milstein Sellers & Toll PLLC has represented individuals, small businesses,
institutional investors, and employees in many of the major class action cases litigated in the United States
for violations of the antitrust, securities, consumer protection, civil rights/discrimination, ERISA,
employment, and human rights laws. Cohen Milstein is also at the forefront of numerous innovative legal
actions that are expanding the quality and availability of legal recourse for aggrieved individuals and
businesses both domestic and international. Over its history, Cohen Milstein has obtained many landmark
judgments and settlements for individuals and businesses in the United States and abroad. The firm’s most
significant successes include:
Antitrust Representative Matters
  •   Sutter Health Antitrust Litigation, No. CSG 14-538451 (Sup. Crt., San Fran. Cty., Cal.): Cohen
      Milstein is part of a small team of firms representing a certified class of self-funded employers and
      union trust funds against Sutter Health, a large hospital chain in Northern California, for restraining
      hospital competition through anticompetitive provider agreements. In October 2019, on the eve of
      trial, the case settled for $575 million and comprehensive injunctive relief, subject to approval by the
      Court.
  •   In re Lidoderm Antitrust Litigation, No. 3:14-md-02521 (N.D. Cal.): Plaintiffs allege that Endo and
      Teikoku, manufacturers of the Lidoderm patch, paid Watson Pharmaceuticals to delay its generic
      launch. The case settled on the eve of trial and on September 20, 2018, plaintiffs obtained final
      approval of a $104.75 million settlement – more than 40% of plaintiffs’ best-case damages estimate.
      This case was ranked by Law360 as “The Biggest Competition Cases Of 2017 So Far” (July 7, 2017).
  •   In re Domestic Drywall Antitrust Litigation, No. 2:13-md-02437 (E.D. Pa.): Cohen Milstein served
      as co-lead counsel for a class of direct purchasers of drywall against drywall manufacturers for price-
      fixing. The court approved settlements that total more than $190 million. The court commented that
      it had sided with plaintiffs because of counsel’s “outstanding work,” and that plaintiffs’ counsel had
      a “sophisticated and highly professional approach.” It complemented the attorneys as “highly skilled”
      and noted that their performance on class action issues was “imaginative.” It also stated, “Few cases
      with no government action, or investigation, result in class settlements as large as this one.”
  •   In re Animation Workers Litigation, No. 5:14-cv-04062 (N.D. Cal.): Cohen Milstein served as co-
      lead counsel representing a class of animation and visual effects workers who allege that Pixar,
      Lucasfilm, DreamWorks and other studios conspired to suppress their pay. The court granted final
      approval of $168.5 million in settlements. To our knowledge, this is the most successful no-poach
      case ever filed in U.S. history, achieving an average recovery per class member of nearly $14,000.
  •   In re Urethanes Antitrust Litigation, MDL No: 1616 (D. Kan.): Cohen Milstein served as co-lead
      counsel on behalf of a class of direct purchasers of chemicals used to make many everyday products,
      from mattress foam to carpet cushion, who were overcharged as a result of a nationwide price-fixing
      conspiracy. On February 25, 2016, Cohen Milstein reached an agreement with The Dow Chemical
      Company to settle the case against Dow for $835 million. Combined with earlier settlements obtained
      from Bayer, Huntsman, and BASF, the Dow settlement pushed the total settlements in the case to
      $974 million. The settlement was approved on July 29, 2016.
  •   In Re Electronic Books Antitrust Litigation, No. 11-md-02293 (S.D.N.Y.): In August 2014, a New
      York federal judge approved a $400 million antitrust settlement in the hotly contested ebooks price-
      fixing suit against Apple Inc. Combined with $166 million in previous settlements with five

Cohen Milstein Sellers & Toll PLLC                 8 of 19                        www.cohenmilstein.com
     defendant publishing companies, the final settlement totaled more than $560 million. The settlement
     resolves damages claims brought by a class of ebook purchasers and attorneys general from 33 U.S.
     states and territories.
 •   In re Plasma-Derivative Protein Therapies Antitrust Litigation, No. 09 C 7666 (N.D. Ill.): After
     four years of litigation, in October of 2013, CSL Limited, CSL Behring LLC, CSL Plasma, Inc.
     (collectively, “CSL”), and the Plasma Protein Therapeutics Association (“PPTA”) agreed to pay $64
     million dollars to settle a lawsuit brought by the University of Utah Hospital and other health care
     providers alleging that CSL, the PPTA, and Baxter agreed between 2003-2009 to restrict the supply
     of immunoglobulin and albumin and thereby increase the prices of those therapies. Two months later,
     Baxter International Inc. and Baxter Healthcare Corp. (collectively “Baxter”) agreed to pay an
     additional $64 million to settle these claims – bringing the total recovery to the class to $128 million.
Other Representative Matters
 •   New Jersey Carpenters Health Fund v. Royal Bank of Scotland Group PLC et al., No. 1:08-cv-
     05310-DAB-HBP (S.D.N.Y.): On March 8, 2019, the Honorable Deborah A. Batts for the U.S.
     District Court for the Southern District of New York granted final approval to a $165 million all-cash
     settlement, bringing this lawsuit, the last of 11 MBS class actions Cohen Milstein successfully
     handled, to conclusion. Cohen Milstein was lead counsel in this certified MBS class action.
 •   In re Anthem Data Breach Litigation, No. 15-MD-02617-LHK (N.D. Cal.): On August 16, 2018,
     the Honorable Lucy H. Koh for the U.S. District Court for the Northern District of California granted
     final approval to a $115 million settlement – the largest data breach settlement in U.S. history –
     ending claims that Anthem Inc., one of the nation’s largest for-profit managed health care companies,
     put 78.8 million customers’ personal information, including social security numbers and health date,
     at risk in a 2015 data breach. Cohen Milstein was co-lead counsel.
 •   In re BP Securities Litigation, No. 4:10-MD-02185 (S.D. Tex.): Cohen Milstein represented the
     New York State Common Retirement Fund as co-lead plaintiff in a securities class action filed in
     2010, alleging that BP injured investors by intentionally downplaying the severity of the Deepwater
     Horizon oil spill and preventing investors from learning the magnitude of the disaster. After
     successfully arguing for class certification to the district court, Cohen Milstein presented plaintiffs’
     defense of that court’s decision to the U.S. Court of Appeals for the Fifth Circuit, which affirmed the
     class. The case settled on February 13, 2017 for $175 million, a few weeks before trial was to begin.
 •   Moody’s Litigation: Cohen Milstein represented the co-lead state Mississippi and represented New
     Jersey in the $864 million consumer fraud settlement achieved in January 2017 by 22 states and the
     U.S. Department of Justice with Moody’s Corporation, Moody’s Investors Service, Inc., and
     Moody’s Analytics, Inc. Together with the S&P settlement, these cases against the nation’s two
     largest credit rating agencies produced key industry reforms that provide greater transparency for
     consumers and that divested the credit rating agencies of more than $2.2 billion for their conduct
     contributing to the national housing crisis and the Great Recession.
 •   S&P Litigation: Cohen Milstein represented co-lead state Mississippi in the $1.375 billion-dollar
     consumer fraud settlement achieved in 2015 by 20 states and the U.S. Department of Justice with
     Standard & Poor’s. Together with the Moody’s settlement, these cases against the nation’s two
     largest credit rating agencies produced key industry reforms that provide greater transparency for
     consumers and that divested the credit rating agencies of more than $2.2 billion for their conduct
     contributing to the national housing crisis and the Great Recession.


Cohen Milstein Sellers & Toll PLLC                 9 of 19                        www.cohenmilstein.com
 •   United States of America et al., ex rel. Lauren Kieff, v. Wyeth, No. 03-1236 (D. Mass.): Cohen
     Milstein was co-lead counsel in this False Claims Act whistleblower case against pharmaceutical
     giant Wyeth (subsequently acquired by Pfizer), in which the whistleblowers alleged that Wyeth
     defrauded Medicaid, the joint federal/state healthcare program for the poor, when it reported falsely
     inflated prices for its acid suppression drug Protonix from 2001 through 2006 for Medicaid rebate
     purposes. Weeks before trial, in February 2016, in one of the largest qui tam settlements in U.S.
     history, Wyeth agreed to pay $784.6 million to the U.S. government and the over 35 intervening
     states.
 •   RALI MBS Litigation, No. 08-8781 (S.D.N.Y.): On July 31, 2015, Judge Katherine Failla gave final
     approval to a $235 million settlement with underwriters Citigroup Global Markets Inc., Goldman
     Sachs & Co., and UBS Securities LLC. She also approved a plan for distribution to investors of those
     funds as well as the previously approved $100 million settlement with RALI, its affiliates, and the
     individual Defendants that was reached in in 2013. This global settlement marks an end to a long and
     complicated class action over MBS offerings that RALI and certain of its affiliates issued and sold to
     the New Jersey Carpenters Health Fund and other investors from 2006 through 2007. The case took
     seven years of intense litigation to resolve.
 •   In re: Bear Stearns Mortgage Pass-Through Certificates Litigation, No. 08-08093 (S.D.N.Y.): On
     May 27, 2015, U.S. District Judge Laura Taylor Swain finally approved a class action settlement with
     JPMorgan Chase & Co., which agreed to pay $500 million and up to an additional $5 million in
     litigation-related expenses to resolve claims arising from the sale of $27.2 billion of mortgage-backed
     securities issued by Bear Stearns & Co. during 2006 and 2007 in 22 separate public offerings.
 •   Harborview MBS Litigation, No. 08-5093 (S.D.N.Y.): In February 2014, Cohen Milstein reached a
     settlement with the Royal Bank of Scotland (RBS) in the Harborview MBS Litigation, resolving
     claims that RBS duped investors into buying securities backed by shoddy home loans. The $275
     million settlement is the fifth largest class action settlement in a federal MBS case. This case is one
     of eight significant MBS actions that Cohen Milstein has been named lead or co-lead counsel by
     courts and one of three that were nearly thrown out by the court, only to be revived in 2012.
 •   Countrywide MBS Litigation, No. 2:10-cv-00302 (C.D. Cal.): In April 2013, plaintiffs in the
     landmark mortgage-backed securities (MBS) class action litigation against Countrywide Financial
     Corporation and others, led by Lead Plaintiff, the Iowa Public Employees’ Retirement System
     (IPERS), agreed to a $500 million settlement. It is the nation’s largest MBS-federal securities class
     action settlement. The settlement was approved in December 2013 and brings to a close the
     consolidated class action lawsuit brought in 2010 by multiple retirement funds against Countrywide
     and other defendants for securities violations involving the packaging and sale of MBS. The
     settlement is also one of the largest (top 20) class action securities settlements of all time.
 •   Keepseagle v. Vilsack, No. 1:99CV03119 (D.D.C.): A class of Native American farmers and
     ranchers allege that they have been systematically denied the same opportunities to obtain farm loans
     and loan servicing that have been routinely afforded white farmers by the USDA. A class was
     certified in 2001 by Judge Emmet Sullivan, District Judge for the U.S. District Court for the District
     of Columbia. On April 28, 2011, the U.S. District Court granted final approval of a historic settlement
     of $760 million between Native American farmers and ranchers and the USDA. The Keepseagle
     settlement agreement required USDA to 1) pay $680 million in damages to thousands of Native
     Americans, to 2) forgive up to $80 million in outstanding farm loan debt, and to 3) improve the farm
     loan services USDA provides to Native Americans.


Cohen Milstein Sellers & Toll PLLC               10 of 19                       www.cohenmilstein.com
                          Benjamin D. Brown, Partner
                          Washington, DC

                          t: 202 408 4600
                          f: 202 408 4699
                          bbrown@cohenmilstein.com


                          Benjamin D. Brown is a Partner at Cohen Milstein and Co-Chair of the firm's
Practice Areas
                          Antitrust practice group. Mr. Brown is also a member of the firm’s Executive
• Antitrust
                          Committee.
Admissions
                          Mr. Brown, who previously served in the Antitrust Division of the United
• California
                          States Department of Justice, brings to his role extensive experience leading
• District of Columbia    complex litigation, particularly antitrust class actions.
Education
                          Mr. Brown has been appointed by federal courts to serve as co-lead counsel for
• Harvard Law School,     plaintiffs in numerous important matters, such as In re Plasma-Derivative
  J.D., cum laude, 1997
                          Protein Therapies Antitrust Litigation (N.D. Ill.); Carlin, et al. v.
• University of           DairyAmerica, Inc. (E.D. Cal.); and Mixed Martial Arts (MMA) Antitrust
  Wisconsin - Madison,
                          Litigation (D. Nev.). He has led cases through trial and argued appeals and
  B.A., Phi Beta Kappa,
  1992                    stands ready to take cases through to the finish line.

Clerkships &              Mr. Brown is also an adjunct professor at Georgetown Law School, where he
Fellowships               teaches Complex Litigation, a course that explores the policy and procedures
• Law Clerk, the Hon.     implicated by aggregated, high stakes, multi-party litigation, especially class
  Chief Judge Juan R.     actions.
  Torruella, U.S. Court
                          Mr. Brown is also a leader in the area of takings cases, claims that are brought
  of Appeals for the
  First Circuit           under the Fifth Amendment of the U.S. Constitution for the unconstitutional
                          taking of property without compensation. He also represents individuals or
                          groups in litigations and confidential arbitrations involving complex
                          commercial disputes, particularly those involving regulated markets.
                          Currently, Mr. Brown is litigating a number of large, complex antitrust and
                          price manipulation lawsuits, where he plays a prominent role and leads all
                          aspects of the litigation, from deciding on the claims to be brought, the strategy
                          to be pursued and charting the course of the case. Notable matters include:

                          • Mixed Martial Arts (MMA) Antitrust Litigation (D. Nev.): Cohen Milstein
                             is co-lead counsel in a class action on behalf of MMA fighters alleging that
                             Zuffa LLC – commonly known as the Ultimate Fighting Championship or
                             “UFC” – has unlawfully monopolized the markets for promoting live
                             professional MMA bouts and for purchasing the services of professional
                             MMA fighters. The district court denied the defendant’s motion to dismiss
                             the case in September 2015 and discovery is ongoing. Mr. Brown is co-
                             lead in this class action.




                                              11 of 19
   Allen, et al. v. Dairy Farmers of America, Inc. (D. Vt.): Cohen Milstein served co-lead counsel in a
   class action lawsuit on behalf of Northeast dairy farmers against Dairy Farmers of America (DFA) and
   Dean Foods Company charging a conspiracy to reduce competition for raw milk and that DFA
   monopolized the milk market in the Northeast, forcing dairy farmers to market their milk through DFA
   or its affiliate Dairy Marketing Services (DMS). Final, approved settlements total $80 million.
• DairyAmerica Litigation (E.D. Cal.): Cohen Milstein served as court-appointed lead counsel to a
  putative class of dairy farmers who alleged that defendants fraudulently misreported nonfat dry milk
  prices to the National Agricultural Statistics Service, resulting in artificially depressed raw milk prices
  and unfairly depriving American dairy farmers of tens-of-millions-of-dollars. In May 2019, the Court
  granted final approval of a $40 million settlement – 90% of what the USDA Inspector General’s
  independents analysis estimated damages to be. Mr. Brown directed all aspect of this class action.
Mr. Brown is also currently litigating a number of takings lawsuits, including the following notable
matters:
• Ideker Farms, et al. v. United States of America (Fed. Cl.): Cohen Milstein represents Ideker Farms
  and more than 400 other plaintiffs located in six states along the Missouri River in a landmark mass
  action lawsuit in the U.S. Court of Federal Claims alleging that the federal government took land and
  flooding easements over lands owned by farmers without any compensation in violation of the takings
  clause of the Fifth Amendment. Mr. Brown has helped lead the litigation team, including during a
  months-long liability trial in 2017, during which he directed and cross-examined numerous witnesses,
  including six experts. In March 2018, the Court ruled largely in favor of plaintiffs on liability and cause
  of flooding claims. Bellwether trials continue. The Court will next determine the extent of the losses due
  to the taking.
• Big Oak Farms, Inc., et al. v. United States of America (Fed. Cl.): Cohen Milstein represents over 100
  farmers along the Mississippi River in a Fifth Amendment takings case alleging that the U.S. Army
  Corps of Engineers intentionally flooded plaintiffs’ land without providing just compensation. Mr.
  Brown has been directing and leading all aspects of the litigation.
Mr. Brown joined Cohen Milstein in 2005, following four years as a trial attorney with the Antitrust
Division of the United States Department of Justice. At the Department of Justice, Mr. Brown led and
assisted in numerous investigations, litigations and trials involving antitrust activity and mergers. Mr.
Brown also served as a Special Assistant United States Attorney in the Eastern District of Virginia, where
he prosecuted criminal cases. Prior to serving in the U.S. Department of Justice, Mr. Brown was in private
practice with one of Washington’s most prestigious defense firms, where he counseled defendants in
antitrust litigation matters. This experience has provided him with insights into defense strategies and has
earned him the respect of defendants’ counsel.
The Legal 500 has recognized Mr. Brown as one of the nation’s leading class action antitrust attorneys. Mr.
Brown is also recognized in Who’s Who Legal: Thought Leaders – Competition, and he has been listed as
one of Washington D.C.’s "Leading Star” Plaintiffs’ Litigators by Benchmark Litigation, recognizing his
writing, his depositions and his arguments in court. He is a frequent panelist at legal industry gatherings
and is a recognized expert on antitrust litigation whose opinions on the newest developments and trends in
antitrust litigation are often quoted in the media. Mr. Brown is a contributing author of the ABA’s Antitrust
Class Actions Handbook and served as a state editor for the ABA's Survey of State Class Action Law. He
authored several chapters on private antitrust recovery actions for the Global Competition Review's
Antitrust Review of the Americas, and co-authored with fellow partner Douglas Richards, “Predominance of

                                                  12 of 19
Common Questions – Common Mistakes in Applying the Class Action Standard,” Rutgers Law Journal
(Vol. 41).
Mr. Brown is currently serving on the Advisory Board of the Institute for Consumer Antitrust Studies at
Loyola University Chicago's School of Law.
Mr. Brown attended the University of Wisconsin – Madison, where he graduated Phi Beta Kappa, majoring
in Philosophy, and earned his J.D., from Harvard Law School, graduating cum laude. He served as Law
Clerk to the Hon. Chief Judge Juan R. Torruella, U.S. Court of Appeals for the First Circuit. The United
States District Court for the District of Columbia has honored Mr. Brown for his outstanding commitment
to pro bono litigation.




                                                13 of 19
                          Brent W. Johnson, Partner
                          Washington, DC

                          t: 202.408.4600
                          f: 202.408.4699
                          bjohnson@cohenmilstein.com


 Practice Areas           Brent W. Johnson is a Partner at Cohen Milstein and Co-Chair of the firm’s
                          Antitrust practice group. Mr. Johnson also co-leads the group’s new case
 • Antitrust
                          investigations. He has initiated and developed cases that have compensated class
 Admissions               members hundreds of millions of dollars and helped break new ground in
 • District of Columbia   antitrust law, including challenging no-poach agreements in labor markets.
 • New Jersey             Mr. Johnson was recognized in 2017, 2018 and 2019 by The Legal 500 as a
 • New York               “Next Generation Lawyer,” an honor bestowed upon less than a dozen lawyers
 Education                positioned to become leaders in the field of antitrust civil litigation and class
                          actions. He also was named by Super Lawyers a “Rising Star” in Antitrust
 • Stanford Law School,   Litigation in 2016, 2017, and 2018 and a Super Lawyer for Antitrust Litigation
   J.D., 2003
                          in 2020. He was named a “Future Star” by Benchmark Litigation in 2018.
 • Duke University,       Lawdragon named him to its 2019 list of "500 Leading Plaintiff Financial
   B.A., magna cum
   laude, 2000            Lawyers."
                          Mr. Johnson has considerable expertise and strategic perspective in large,
                          complex antitrust litigation and class actions, having represented businesses and
                          individuals as plaintiffs and defendants. His practice encompasses a broad range
                          of antitrust claims, including Sherman Act Section 1 restraints of trade and
                          Section 2 monopoly and monopsony claims. He has argued before federal
                          district courts and state trial and appellate courts and brought cases to trial.
                          Mr. Johnson’s recent successes include the following notable antitrust class
                          actions:
                          • In re Domestic Drywall Antitrust Litigation (E.D. Pa.): Mr. Johnson
                             initiated the investigation and filed the first complaint in this case, in which
                             Cohen Milstein serves as co-lead counsel for a class of direct purchasers of
                             drywall against drywall manufacturers for price-fixing. The Court has
                             approved settlements that total more than $190 million. The Court
                             commented that it had sided with Plaintiffs because of counsel’s “outstanding
                             work,” and that Plaintiffs’ counsel had a “sophisticated and highly
                             professional approach.” It complemented the attorneys as “highly skilled” and
                             noted that their performance on class action issues was “imaginative.” It also
                             stated that “Few cases with no government action, or investigation, result in
                             class settlements as large as this one.”
                          • In re Animation Workers Antitrust Litigation (N.D. Cal.): Mr. Johnson
                             developed this case with two other attorneys in the firm, and Cohen Milstein



www.cohenmilstein.com
                                               14 of 19
     filed the first complaint. Cohen Milstein serves as co-lead counsel representing a class of animation and
     visual effects workers in a lawsuit alleging that the defendants, who include Pixar, Lucasfilm Ltd. and
     DreamWorks Animation, secretly agreed not to solicit class members and to coordinate on
     compensation. The Court approved settlements with all of the defendants for a total of $168.5 million.
  • Grand Strand v. Oltrin (D. S.C.): Mr. Johnson was personally appointed co-lead Class Counsel and led
    the CMST team in representing a class of direct purchasers of bulk bleach, including municipal water
    authorities and others, against that product’s manufacturers who engaged in an illegal market allocation
    agreement. The Court approved a settlement worth nearly all of the class’s single damages and remarked
    that the case had been “skillfully handled.”
  • In re Urethane Antitrust Litigation (D. Kan.): Cohen Milstein served as co-lead counsel on behalf of a
    certified class of direct purchasers of several types of chemicals who were overcharged as a result of a
    nationwide price-fixing and market allocation conspiracy. In the litigation, multiple defendants
    collectively settled for over $130 million, and a jury verdict of $1.1 billion was secured against Dow
    Chemical, the final defendant, in 2013. Dow ultimately settled for $835 million while the case was on
    appeal before the Supreme Court, bringing the total recovery to $974 million – nearly 250% of the
    damages found by the jury.
  • The Shane Group, Inc. v. Blue Cross Blue Shield of Michigan (E.D. Mich.): Cohen Milstein serves as
    co-lead counsel, representing a class of purchasers of hospital services against Blue Cross Blue Shield of
    Michigan for agreeing to MFN provisions in its contracts with hospitals throughout Michigan that
    required those hospitals to charge other insurers as much or considerably more for services provided to
    class members. The Court approved a settlement with BCBSM for nearly $30 million.
 Currently, Mr. Johnson is litigating the following antitrust class actions:
 • In re Interest Rate Swaps Antitrust Litigation (S.D.N.Y.): Cohen Milstein serves as co-lead counsel,
   representing the Public School Teachers’ Pension and Retirement Fund of Chicago and a proposed buy-
   side investor class against numerous Wall Street investment banks. The class alleges that the defendants
   conspired to prevent class members from trading IRS on modern electronic trading platforms and from
   trading with each other, all to protect the banks’ trading profits from inflated bid/ask spreads.
 • In re Broiler Chicken Antitrust Litigation (N.D. Ill.): Cohen Milstein represents a class of end-user
   consumers of broiler chicken in a litigation alleging that the defendants, who include Perdue Farms and
   Tyson Foods, agreed to restrict the supply of broilers, among other things, thereby raising their price to
   consumers.
 • Jien v. Perdue Farms, Inc. (D. Md.): Cohen Milstein serves as co-lead counsel, representing a
   proposed class of poultry plant workers, in a suit alleging that the nation’s largest chicken and turkey
   producers conspired to suppress their wages.
 Prior to joining Cohen Milstein, Mr. Johnson practiced at a premier global law firm, where he focused on
 antitrust litigation for plaintiffs and defendants. Some of Mr. Johnson's matters included:
  • Feesers, Inc. v. Michael Foods, Inc. and Sodexho, Inc. (M.D. Pa.): Mr. Johnson was a member of the
    successful trial team that represented Michael Foods, a manufacturer of processed egg products and
    refrigerated potato products, in a three-week trial of a Robinson-Patman Act action brought by a broad-
    line distributor of food products.


www.cohenmilstein.com
                                                   15 of 19
  • Dahl, et al. v. Bain Capital, et al. (D. Mass.): Mr. Johnson represented The Carlyle Group in a class
    action where plaintiffs alleged collusion among certain private equity firms and investment banks in
    specific going-private transactions in violation of Section 1 of the Sherman Act.
  • In re Aftermarket Filters Antitrust Litigation (N.D. Ill.): Mr. Johnson represented Champion
    Laboratories, a manufacturer of aftermarket automotive filters, in a class action where plaintiffs alleged
    a conspiracy among manufacturers to fix prices in violation of Section 1 of the Sherman Act.
  • National Laser Technology, Inc. v. Biolase Technology, Inc. (S.D. Ind.): Mr. Johnson represented
    Biolase, the country's largest manufacturer of lasers for dental applications, against Sherman Act claims
    brought by a competitor aftermarket dental laser support company. The matter resulted in a favorable
    settlement for the client.
 Mr. Johnson has significant experience in other complex civil litigation, including mass torts and
 government contracts.
 Mr. Johnson is a commentator on antitrust and class action issues. In the fall of 2016, he provided testimony
 concerning Rule 23 to the Advisory Committee on Civil Rules on behalf of the Committee to Support the
 Antitrust Laws. Along with Emmy Levens, he has published two articles in the ABA’s Antitrust magazine –
 one on ascertainability in the Spring 2016 issue and another on circuit splits affecting antitrust class actions
 in the Fall 2019 issue. He is a member of the ABA Section of Antitrust Law, and in July of 2019, he gave an
 ABA presentation on the legal standard to apply in cases regarding no poach agreements. In his pro bono
 work, he has represented Covenant House Washington, D.C., Habitat for Humanity International Inc. and
 the Cystic Fibrosis Foundation.
 Mr. Johnson graduated magna cum laude from Duke University, with a B.A. in Political Science and
 Spanish, and attended Stanford Law School, where he earned his law degree.




www.cohenmilstein.com
                                                   16 of 19
                             Robert A. Braun, Partner
                             Washington, DC

                             t: 202 408 4600
                             f: 202 408 4699
                             rbraun@cohenmilstein.com


                             Robert A. Braun, a Partner at Cohen Milstein and a member of the firm’s
 Practice Areas
                             Antitrust Practice Group, focuses on cutting-edge, industry-changing antitrust
 • Antitrust
                             and class action litigation on behalf of individuals and small businesses harmed
 Admissions                  by price-fixing and other illegal corporate behavior.
 • District of Columbia
                             Mr. Braun recently helped obtain more than $50 million in settlements in In re
 • Louisiana                 Resistors Antitrust Litigation (N.D. Cal.), and has also played significant roles in
 • New York                  suits involving anticompetitive behavior in the real estate services industry,
 Education                   LIBOR manipulation ($180 million in preliminary settlements), price-fixing by
 • Yale University, J.D.,    manufacturers of metal pipes and fittings ($47 million in settlements across two
   2011                      cases), and “pay-for-delay” and other practices by pharmaceutical companies to
 • Princeton University,     limit access to less expensive generic drugs.
   B.A., summa cum laude,    Mr. Braun is also experienced in international claims litigation, including
   Phi Beta Kappa, 2007
                             representing victims of state-sponsored terrorism in suits amounting to nearly $1
 Clerkships &                billion in judgments.
 Fellowships
                             Currently, Mr. Braun is litigating the following notable matters:
 • Law Clerk, the Hon.
   Carolyn Dineen King,      • Moehrl v. National Association of Realtors (N.D. Ill.): Cohen Milstein
   U.S. Court of Appeals       represents a proposed class of home sellers in litigation against the four largest
   for the Fifth Circuit
                               national real estate services conglomerates, and their trade association. The
 • Law Clerk, the Hon. Lee     class alleges that the defendants violated federal antitrust law by conspiring to
   H. Rosenthal, U.S.
                               require sellers to pay the broker representing their homes’ buyer (and to do so
   District Court for the
   Southern District of        at an inflated level). Mr. Braun assists in managing all aspects of the case.
   Texas                     • In re: Iran Beirut Bombing Litigation (D.D.C.): Cohen Milstein represents
 • Arthur Liman Fellow,        victims and family members of victims in the 1983 Beirut Marine Barracks
   Southeast Louisiana         bombing—the deadliest act of terrorism against Americans prior to September
   Legal Services              11, 2001. Mr. Braun manages this litigation, which has resulted in judgments
                               amounting to more than $942 million against the government of Iran.
                             Mr. Braun also maintains an active pro bono practice. He is currently a member
                             of the legal teams in Citizens for Responsibility & Ethics in Washington v. Trump
                             (S.D.N.Y.) and District of Columbia v. Trump (D. Md.), which seek to enjoin
                             President Trump’s unconstitutional receipt of emoluments on behalf of restaurant
                             and hotel plaintiffs and the Attorneys General of Maryland and the District of
                             Columbia.




www.cohenmilstein.com
                                                17 of 19
 Prior to joining Cohen Milstein, Mr. Braun served as a law clerk for Hon. Carolyn Dineen King (5th Cir.), and
 Hon. Lee H. Rosenthal (S.D. Tex.). He was also an Arthur Liman Fellow at Southeast Louisiana Legal
 Services, where he worked on public interest housing litigation.
 Mr. Braun earned his J.D. at Yale Law School and attended Princeton University, graduating summa cum
 laude. During law school, Mr. Braun was an editor of the Yale Journal of International Law and a member of
 the mock trial team.




www.cohenmilstein.com
                                                18 of 19
                            Christopher J. Bateman, Associate
                            New York, NY

                            t: 212 838 7797
                            f: 212 838 7745
                            cbateman@cohenmilstein.com

                            Christopher Bateman is an Associate at Cohen Milstein, and a member of the
 Practice Areas
                            firm’s Antitrust practice group. In this role, Mr. Bateman represents a broad range
 • Antitrust
                            of individuals and businesses in civil litigation, with a focus on multi-district class
 Admissions                 actions and antitrust litigation.
 • New York
                            Mr. Bateman is currently working on the following high-profile matters:
Education
                             • In re Interest Rate Swaps Antitrust Litigation (S.D.N.Y.): Cohen Milstein
• Harvard Law School,
                               serves as co-lead counsel and represents the Public School Teachers’ Pension
  J.D., cum laude, 2014
                               and Retirement Fund of Chicago and other proposed buy-side investor class
• Dartmouth College,
                               members in this ground breaking putative antitrust class action against
  B.A., cum laude, 2005
                               numerous Wall Street investment banks. Plaintiffs allege that the defendants
Clerkships &                   conspired to prevent class members from trading IRS on modern electronic
Fellowships
                               trading platforms and from trading with each other, all to protect the banks’
• Law Clerk, the Hon.          trading profits from inflated bid/ask spreads.
  Naomi Reice
  Buchwald, U.S. District    • Iowa Public Employees’ Retirement System, et al. v. Bank of America Corp.
  Court for the Southern       et al. (S.D.N.Y.): Cohen Milstein is representing Iowa Public Employees
  District of New York         Retirement System and other investors who allege that six of the world’s
                               largest investment banks, including Bank of America, Credit Suisse, Goldman
                               Sachs, JP Morgan, Morgan Stanley, and UBS, conspired together to prevent
                               the modernization of the $1.7 trillion stock lending market in order to maintain
                               control over a critical component of a strong economy.
                            Before joining Cohen Milstein, Mr. Bateman was a law clerk for the Honorable
                            Naomi Reice Buchwald, U.S. District Court for the Southern District of New
                            York. Before that, he was a litigation attorney at a distinguished global law firm,
                            where he worked with clients in the financial services and energy sectors.
                            Mr. Bateman received his B.A., cum laude, High Honors, from Dartmouth
                            College, where he was a Rufus Choate Scholar. He received his J.D., cum laude,
                            from Harvard Law School, where he received Dean’s Scholar awards in Civil
                            Procedure and in Federal Courts and the Federal System. While in law school,
                            Mr. Bateman was an Article Selection Editor for the Harvard Civil Rights-Civil
                            Liberties Law Review. He is the co-author of “Toward Greener FERC Regulation
                            of the Power Industry,” 38 Harvard Environmental Law Review 275 (2014).
                            While attending law school, Mr. Bateman was a legal intern at the Environmental
                            Defense Fund. Before law school, Mr. Bateman was an editorial associate at
                            Vanity Fair for several years, where he wrote about politics, civil rights, culture,
                            and environmental issues, and edited feature articles.



www.cohenmilstein.com                            19 of 19
